DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the applicant’s amendment received 07/25/2022. The claims are not in condition for allowance for the reasons set forth below. Claims 1-14, 28, 30, 38, 40, and 41 are pending.
Response to Arguments
Applicant's arguments filed  07/25/2022 have been fully considered but they are not persuasive.
Regarding the 103 rejection of claims 28 and 30 by Bertolero and Hansson, Applicant first argues Hansson fails to teach that manufacturing a tourniquet as a single-moulded component is an enhanced or an improved method of construction. However, it is the examiner’s position that not having to assemble multiple parts of a device reduces the steps in the manufacturing process, thus making it easier and cheaper to manufacture. Furthermore, Hansson teaches that the disclosed device is a single-moulded component (paragraph 49 and Figure 4) and “economical to manufacture and ship to the end user” (for example, see paragraph 9). Therefore, manufacturing the device as a single-moulded component is not a new concept and is known to be economical to manufacture. The applicant then argues forming Bertolero’s device as a single-moulded component as taught by Hansson would not be a trivial or obvious modification due to the significant difference in form, function, and application. Examiner respectfully disagrees in that both Bertolero’s and Hansson’s devices comprise jaws and a cable or band for bringing the jaws together in order to provide pressure therebetween. Regarding the argument that Bertolero and Hansson fail to disclose or suggest that the first and second jaws are flexible as now required by amended claim 28, a new grounds of rejection has been set forth below necessitated by the applicant’s amendment received 07/25/2022.
Regarding the 103 rejection of claims 1, 2, 38, 40, and 41 by Davis and Hansson, Applicant first argues Hansson fails to teach that manufacturing a tourniquet as a single-moulded component is an enhanced or an improved method of construction and further that Davis already teaches two ways in which the tourniquet device can be made more cheaply. However, it is the examiner’s position that not having to assemble multiple parts of a device reduces the steps in the manufacturing process, thus making it easier and cheaper to manufacture. Furthermore, Hansson teaches that the disclosed device is a single-moulded component (paragraph 49 and Figure 4) and “economical to manufacture and ship to the end user” (for example, see paragraph 9). Therefore, manufacturing the device as a single-moulded component is not a new concept and is known to be economical to manufacture. Finally, the fact that Davis teaches ways in which the tourniquet can be made more cheaply is evidence that a device that is economical to manufacture as taught by Hansson is desired by Davis. The applicant then argues that it cannot be concluded that the teachings of Hansson could be applied to the device of Hansson because the structure and mode of operation of Davis’s device is entirely different from the device of Hansson. Examiner respectfully disagrees in that both Davis’s and Hansson’s devices comprise jaws that close for providing pressure therebetween. Regarding the argument that Davis and Hansson fail to disclose or suggest that the first and second jaws are flexible as now required by amended claim 1, a new grounds of rejection has been set forth below necessitated by the applicant’s amendment received 07/25/2022. It is noted that regarding Applicant’s argument that Davis teaches away from flexible first and second jaws since Davis discloses “non-yielding” materials, Davis simply discloses the device “may” be made of materials which are non-yielding (page 1, lines 34-37). Nowhere does Davis criticize, discredit, or otherwise discourage the use of flexible materials. In fact, Davis discloses on the last line of page 2 through line 3 on page 3 that modifications may be made as necessary to adapt the device to varying conditions and uses. Therefore, modifying Davis’s device to be formed from a flexible material would be contemplated by one of ordinary skill in the art.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bertolero et al. (US Patent No. 2011/0009853), Hansson et al. (US Pub. No. 2012/0221041), and Diamond (US Patent No. 4,139,007).
Regarding claim 28, Bertolero discloses a tourniquet device (500; for example, see Figures 5A-6C; wherein the device is used to stop the flow of blood into/out of the left atrial appendage, thus is considered a tourniquet device as claimed) comprising a first jaw (506), a second jaw (504) moveable towards the first jaw to provide a pressure to a member positioned between the jaws (for example, see Figures 5B-6C), and a frangible component (530) arranged to fail and cause a reduction of the pressure provided by the first and second jaws (for example, see paragraph 42, in that 530 is designed to break when a preselected tension is reached or exceeded, thus reducing the pressure provided by the first and second jaws since the pressure provided depends on the tension provided thereto).
Bertolero fails to disclose the tourniquet device is a single-moulded component. Hansson also discloses a tourniquet device (a device used to stop the flow of blood) having first and second jaws (for example, see Figures 1-4). Hansson teaches the tourniquet device is a single-moulded component (for example, see paragraph 49 and Figure 4) that is easy to use and economical to manufacture and ship to the user (for example, see paragraph 9). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed Bertolero’s tourniquet device as a single-moulded component as taught by Hansson. Doing so would result in a tourniquet device that is easy to use and economical to manufacture as the steps of assembling multiple components of the device would be eliminated.
Finally, it is uncertain as to whether the suitable moulding materials taught by Hansson are flexible materials, although Hansson teaches any suitable material may be used (for example, see paragraph 48). Diamond also discloses a single-moulded device and teaches that elastomers or flexible plastics are suitable moulding materials (for example, see column 3, lines 21-23). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed Bertolero’s modified device from a flexible material as taught by Diamond such that the first and second jaws are flexible, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 30, Bertolero discloses a tightening means (512) arranged to provide a tightening force to an external surface of the first and second jaws to move the first and second jaws together to provide pressure to the member positioned between the jaws (for example, see paragraph 43; wherein tightening forces are applied to the top external surface of 504 as well as the top external surfaces of 506 to which 512 is connected and indirectly via 504 and the member on the top flat surface of 510).
Claims 1, 2, 38, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Patent No. 1,983,969), Hansson et al. (US Pub. No. 2012/0221041), and Diamond (US Patent No. 4,139,007).
Regarding claim 1, Davis discloses a tourniquet device (for example, see Figures 1 and 2; wherein the device is used to stop the flow of blood through the umbilical cord, thus is considered a tourniquet device as claimed) comprising a first jaw (1) having a first tapered tip (15), and a second jaw (2) having a second tapered tip (16), the first (1) and second (2) jaws being moveable towards one another to provide a pressure to a member positioned between the jaws (for example, see Figures 1 and 2), wherein the first tapered tip is offset from the second tapered tip such that the first tapered tip and the second tapered tip are moveable relative to one another in separate planes and the first tapered tip is moveable past the second tapered tip as the first and second jaws are moved towards one another (for example, see Figures 2 and 9). 
Davis fails to disclose the tourniquet device is a single-moulded component. Hansson also discloses a tourniquet device (a device used to stop the flow of blood) having first and second jaws (for example, see Figures 1-4). Hansson teaches the tourniquet device is a single-moulded component (for example, see paragraph 49 and Figure 4) that is easy to use and economical to manufacture (for example, see paragraph 9). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed Davis’s tourniquet device as a single-moulded component as taught by Hansson. Doing so would result in a tourniquet device that is easy to use and economical to manufacture as the steps of assembling multiple components of the device would be eliminated.
Finally, it is uncertain as to whether the suitable moulding materials taught by Hansson are flexible materials, although Hansson teaches any suitable material may be used (for example, see paragraph 48). Diamond also discloses a single-moulded device and teaches that elastomers or flexible plastics are suitable moulding materials (for example, see column 3, lines 21-23). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed Davis’s modified device from a flexible material as taught by Diamond such that the first and second jaws are flexible, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 2, Davis as modified discloses the surface (17) of first tapered tip (15) is complementary to a surface (18) of the second tapered tip (16; for example, see Figures 1, 2, 6, and 9).
Regarding claim 38, Davis as modified discloses either or both of the first (1) and second (2) jaws includes a plurality of cut-outs defining a plurality of segments (serrations 19 and 20, where the cut-outs may be considered the portions between the serrations).
Regarding claim 40, Davis as modified discloses the device consists of or includes a plastics material (see Hansson’s paragraph 49).
Regarding claim 41, Davis as modified discloses an inner surface of one or both of the first jaw (1) and second jaw (2) has a concave geometry (Figure 1 illustrates the inner surface of both jaws are concave).
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis, Hansson et al., and Diamond as applied to claim 1 above, and further in view of Bertolero et al. (US Pub. No. 2011/0009853).
Regarding claim 12, Davis as modified by Hansson and Diamond discloses the claimed invention except for a sensing means for sensing one or more of force, pressure, or time duration, wherein the sensing means comprises one or more digital sensors. Bertolero also discloses a device comprising first and second jaws for applying pressure to a member therebetween (for example, see Figures 5A-6C). Bertolero teaches the device may include a sensing means (a mechanical or electro-mechanical sensor) for sensing one or more of force, pressure, or time duration in order to limit the force an applied thereto (for example, see paragraphs 17 and 42). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a sensing means for sensing one or more of force, pressure, or time duration in Davis’s modified device as taught by Bertolero. Doing so would allow for the sensing of the force applied to the device, thus preventing the application of too much pressure by the device to the member.
With further respect to claim 13, Bertolero does not expressly teach that the sensing means comprises one or more digital sensors. However, the applicant has not disclosed that a digital sensor solves any stated problem over other known sensors or is used for any particular purpose, indicating simply that the sensing means “may” comprise one or more digital sensors (specification pp.[0010]). Furthermore, it appears that the device of Davis as modified by Bertolero would operate equally well with the claimed digital sensor or the mechanical and electro-mechanical sensor taught by Bertolero. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the mechanical/electro-mechanical sensor with a digital sensor because it appears to be an arbitrary design consideration which fails to patentably distinguish over Davis as modified by Hansson and Bertolero.
Allowable Subject Matter
Claims 3-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        August 2, 2022